Order reversed, on the law and facts, and award of the Commission reinstated, with costs to the appellant, including an additional allowance of five per cent, on the ground that no improper rule as to value was adopted by the Commissioners; the evidence supports and justifies the amount of the award, which is, therefore, not excessive. In such case the court is not to substitute its judgment for that of the Commissioners. Rhodes, Crapser and Heffeman, JJ., concur; Hill, P. J., and Bliss, J., dissent and vote to affirm.